     Case 1:19-cv-01238-ADA Document 35-1 Filed 05/28/19 Page 1 of 7




                                Attachment A

                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION

FINTIV, INC.,                          §   Civil Action No.: 6:18-CV-372-ADA
                                       §
              Plaintiff,               §
v.                                     §        JURY TRIAL DEMANDED
APPLE INC.,                            §
                                       §
              Defendant.               §
                                       §
                                       §
                                       §


          PROPOSED SCHEDULING ORDER AGREED TO IN PART
            (Case Management Conference (“CMC”) May 30, 2019)
           Case 1:19-cv-01238-ADA Document 35-1 Filed 05/28/19 Page 2 of 7




         FINTIV
                                 APPLE PROPOSAL                                         ITEM
       PROPOSAL

    May 20, 2019            May 20, 2019                           Plaintiff serves preliminary1
    (10 days before         (10 days before CMC)                   infringement contentions in the form of
    CMC)                                                           a chart setting forth where in the
                                                                   accused product(s) each element of the
                                                                   asserted claim(s) are found. Plaintiff
                                                                   shall also produce (1) all documents
                                                                   evidencing conception and reduction to
                                                                   practice for each claimed invention, and
                                                                   (2) a copy of the file history for each
                                                                   patent in suit.

    June 13, 2019           June 13, 2019                          Deadline for Motions to Transfer.
    (2 weeks after          (2 weeks after CMC)
    CMC)

    July 25, 2019           July 25, 2019                          Defendant serves preliminary invalidity
    (8 weeks after          (8 weeks after CMC)                    contentions in the form of (1) a chart
    CMC)                                                           setting forth where in the prior art
                                                                   references each element of the asserted
                                                                   claim(s) are found, (2) an identification
                                                                   of any limitations the Defendant
                                                                   contends are indefinite or lack written
                                                                   description under section 112, and (3)
                                                                   an identification of any claims the
                                                                   Defendant contends are directed to
                                                                   ineligible subject matter under section
                                                                   101. Defendant shall also produce (1)
                                                                   all prior art referenced in the invalidity
                                                                   contentions, (2) technical documents,
                                                                   including software where applicable,
                                                                   sufficient to show the operation of the
                                                                   accused product(s), and (3) summary,
                                                                   annual sales information for the accused
                                                                   product(s) for the prior two years,
                                                                   unless the parties agree to some other


1
  The parties may amend preliminary infringement contentions and preliminary invalidity contentions without leave
of court so long as counsel certifies that it undertook reasonable efforts to prepare its preliminary contentions and
the amendment is based on material identified after those preliminary contentions were served and should do so
seasonably upon identifying any such material. Any amendment to add claims requires leave of court so that the
Court can address any scheduling issues.
       Case 1:19-cv-01238-ADA Document 35-1 Filed 05/28/19 Page 3 of 7




                                                  timeframe.

August 8, 2019      August 8, 2019                Parties exchange claim terms for
(10 weeks after     (10 weeks after CMC)          construction.
CMC)

August 22, 2019     August 22, 2019               Parties exchange proposed claim
(12 weeks after     (12 weeks after CMC)          constructions.
CMC)

September 5, 2019   September 5, 2019             Deadline to meet and confer to narrow
(14 weeks after     (14 weeks after CMC)          terms in dispute and exchange revised
CMC)                                              list of terms/constructions.

September 12,       September 12, 2019            Parties file Opening claim construction
2019                (15 weeks after CMC)          briefs, including any arguments that any
(15 weeks after                                   claim terms are indefinite.
CMC)


October 3, 2019     October 3, 2019               Parties file Responsive claim
(18 weeks after     (18 weeks after CMC)          construction briefs.
CMC)

October 17, 2019    October 17, 2019              Parties file Reply claim construction
(20 weeks after     (20 weeks after CMC)          briefs.
CMC)

October 24, 2019    October 24, 2019              Parties submit Joint Claim Construction
(21 weeks after     (21 weeks after CMC)          Statement, optional tutorials, and
CMC)                                              consolidated briefing collated by
                                                  Opening, Response, and Reply.



November 7, 2019    November 7, 2019              Markman Hearing at 9:00 a.m.
(23 weeks after     (23 weeks after CMC – or as
CMC – or as soon    soon as practicable)
as practicable)

November 14,        November 14, 2019             Fact Discovery opens; deadline to serve
2019                (1 week after Markman         Initial Disclosures per Rule 26(a).
(1 week after       hearing)
Markman hearing)

December 19, 2019 December 19, 2019               Deadline to add parties.
(6 weeks after    (6 weeks after Markman
      Case 1:19-cv-01238-ADA Document 35-1 Filed 05/28/19 Page 4 of 7




Markman hearing)   hearing)

January 9, 2020    January 9, 2020            Deadline to serve Final Infringement
(9 weeks after     (9 weeks after Markman     and Invalidity Contentions.
Markman hearing)   hearing)

January 30, 2020   January 30, 2020           Deadline to amend pleadings. A
(12 weeks after    (12 weeks after Markman    motion is not required unless the
Markman hearing)   hearing)                   amendment adds patents or claims.

N/A                March 26, 2020             Deadline to serve privilege log
                   (20 weeks after Markman)

April 23, 2020     April 23, 2020             Close of Fact Discovery.
(24 weeks after    (24 weeks after Markman
Markman hearing)   hearing)

April 30, 2020     May 7, 2020                Opening Expert Reports.
(25 weeks after    (26 weeks after Markman
Markman hearing)   hearing)

May 28, 2020       June 11, 2020              Rebuttal Expert Reports.
(29 weeks after    (31 weeks after Markman
Markman hearing)   hearing)

June 18, 2020      June 16, 2020              Close of Expert Discovery.
(32 weeks after    (36 weeks after Markman
Markman hearing)   hearing)

June 25, 2020      April 23, 2020             Deadline to meet and confer to discuss
(33 weeks after    (24 weeks after Markman    narrowing the number of claims
Markman hearing)   hearing)                   asserted and prior art references at
                                              issue. The parties shall file a report
                                              within 5 business days regarding the
                                              results of the meet and confer.

July 2, 2020       August 6, 2020             Dispositive motion deadline and
(34 weeks after    (39 weeks after Markman    Daubert motion deadline.
Markman hearing)   hearing)

July 16, 2020      August 20, 2020            Serve Pretrial Disclosures (jury
(36 weeks after    (41 weeks after Markman    instructions, exhibits lists, witness lists,
Markman hearing)   hearing)                   designations).

July 30, 2020      September 3, 2020          Serve objections to pretrial
(38 weeks after    (43 weeks after Markman    disclosures/rebuttal disclosures.
Markman hearing)   hearing)
        Case 1:19-cv-01238-ADA Document 35-1 Filed 05/28/19 Page 5 of 7




 August 6, 2020        September 10, 2020              Serve objections to rebuttal disclosures
 (39 weeks after       (44 weeks after Markman         and File Motions in limine.
 Markman hearing)      hearing)

 August 13, 2020       September 17, 2020              File Joint Pretrial Order and Pretrial
 (40 weeks after       (45 weeks after Markman         Submissions (jury instructions, exhibits
 Markman hearing)      hearing)                        lists, witness lists, designations); file
                                                       oppositions to motions in limine.

 August 20, 2020       September 24, 2020              Deadline to meet and confer regarding
 (41 weeks after       (46 weeks after Markman         remaining objections and disputes on
 Markman hearing)      hearing)                        motions in limine.

 August 31, 2020       October 5, 2020                 File joint notice identifying remaining
 (3 business days      (3 business days before Final   objections to pretrial disclosures and
 before Final Pretrial Pretrial Conference)            disputes on motions in limine.
 Conference)

 September 3, 2020     October 8, 2020                 Final Pretrial Conference.
 (43 weeks after       (48 weeks after Markman
 Markman hearing)      hearing)

 September 10-22,      October 12-26, 2020             Jury Selection/Trial.
 2020                  (49-52 weeks after Markman
 (44-47 weeks after    hearing)
 Markman hearing)




SIGNED this _____ day of ______________________, 2019.



                                                   ___________________________________
                                                   ALAN D. ALBRIGHT
                                                   UNITED STATES DISTRICT JUDGE


AGREED TO:

J. Mark Mann
J. Mark Mann (Texas Bar No. 12926150)
mark@themannfirm.com
G. Blake Thompson (Texas Bar No. 24042033)
       Case 1:19-cv-01238-ADA Document 35-1 Filed 05/28/19 Page 6 of 7




blake@themannfirm.com
MANN | TINDEL | THOMPSON
300 W. Main Street
Henderson, Texas 75652
913 Franklin Ave., Suite 201
Waco, Texas 76701
Telephone: (903) 657-8540
Facsimile: (903) 657-6003

Andy Tindel (Texas Bar No. 20054500)
atindel@andytindel.com
MANN | TINDEL | THOMPSON
112 E. Line Street, Suite 304
Tyler, Texas 75702
Telephone: (903) 596-0900
Facsimile: (903) 596-0909
Craig D. Cherry (Texas Bar No. 24012419)
ccherry@haleyolson.com
HALEY & OLSON, P.C.
100 N. Ritchie Road, Suite 200
Waco, Texas 76701
Telephone: (254) 776-3336
Facsimile: (254) 776-6823

Jonathan K. Waldrop (CA Bar No. 297903)
(Admitted in this District)
jwaldrop@kasowitz.com
Darcy L. Jones (CA Bar No. 309474)
(Admitted in this District)
djones@kasowitz.com
Marcus A. Barber (CA Bar No. 307361)
(Admitted in this District)
mbarber@kasowitz.com
John W. Downing (CA Bar No. 252850)
(Admitted in this District)
jdowning@kasowitz.com
Heather S. Kim (CA Bar No. 277686)
(Admitted in this District)
hkim@kasowitz.com
Jack Shaw (CA Bar No. 309382)
(Admitted in this District)
jshaw@kasowitz.com
Gurtej Singh (CA Bar No. 286547)
(Admitted in this District)
gsingh@kasowitz.com

KASOWITZ BENSON TORRES LLP
333 Twin Dolphin Drive, Suite 200
Redwood Shores, California 94065
Telephone: (650) 453-5170
        Case 1:19-cv-01238-ADA Document 35-1 Filed 05/28/19 Page 7 of 7



Facsimile: (650) 453-5171

Daniel C. Miller (NY Bar No. 4232773)
(pro hac vice)
KASOWITZ BENSON TORRES LLP
1399 New York Avenue NW, Suite 201
Washington, DC 20005
Telephone: (202) 760-3400
Facsimile: (202) 760-3401
Email: dcmiller@kasowitz.com

Rodney R. Miller (Texas Bar No. 24070280)
(Admitted in this District)
KASOWITZ BENSON TORRES LLP
1349 West Peachtree Street N.W., Suite 1500
Atlanta, Georgia 30309
Telephone: (404) 260-6080
Facsimile: (404) 260-6081
Email: rmiller@kasowitz.com

Attorneys for Plaintiff, FINTIV, INC.
/s/Claudia Wilson Frost
Claudia Wilson Frost – Lead Counsel
State Bar No. 21671300ORRICK, HERRINGTON & SUTCLIFFE LLP
609 Main, 40th Floor
Houston, TX 77002
Telephone: 713.658.6400
Facsimile: 713.658.6401
cfrost@orrick.com

Travis Jensen (CA Bar No. 259925)
ORRICK, HERRINGTON & SUTCLIFFE LLP
1000 Marsh Rd.
Menlo Park, CA 942025
Telephone: 650.614.7400
Facsimile: 650.614.7401
tjensen@orrick.com

Attorneys for Defendant
APPLE INC.
